               Case 20-10553-CSS               Doc 511       Filed 05/18/20         Page 1 of 28




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 7
                                                                  )
ART VAN FURNITURE, LLC, et al.,1                                  ) Case No. 20-10553 (CSS)
                                                                  )
                                   Debtors.                       ) (Jointly Administered)
                                                                  )

                                   [Requested] Objection Deadline: May 22, 2020 at 12:00 p.m. (Eastern Time)
                                        [Requested] Hearing Date: May 27, 2020 at 11:00 a.m. (Eastern Time)

                   MOTION OF ALFRED T. GIULIANO,
            CHAPTER 7 TRUSTEE, FOR ENTRY OF AN ORDER
           APPROVING (I) SALE OF CERTAIN ASSETS TO LEVIN
         FURNITURE, LLC AND LEVIN TRUCKING, LLC FREE AND
CLEAR OF LIENS, CLAIMS, AND ENCUMBRANCES; (II) REJECTION OF CERTAIN
     UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY; (III)
          ASSUMPTION OF CERTAIN EXECUTORY CONTRACTS;
                  AND (IV) GRANTING RELATED RELIEF

COUNTERPARTIES RECEIVING THIS MOTION SHOULD LOCATE THEIR NAMES
 AND APPLICABLE CONTRACTS AND/OR LEASES LISTED ON SCHEDULE 1 OR
                  SCHEDULE 2 ANNEXED HERETO.

                   Alfred T. Giuliano, chapter 7 trustee (the “Trustee”) to the estates of the above-

captioned debtors (the “Debtors”), hereby files this motion (the “Motion”) pursuant to sections

105, 363, 365, and 554 of Title 11 of the United States Code (the “Bankruptcy Code”) and Rules

2002, 6004, and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

for entry of an order (the “Order”), substantially in the form attached hereto as Exhibit A,

authorizing and approving: (i) the sale of certain assets to Levin Furniture, LLC (the “Furniture


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509);
    AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
    (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising,
    LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The
    location of the Debtors’ service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan
    48092.



DOCS_DE:228652.4
               Case 20-10553-CSS              Doc 511       Filed 05/18/20        Page 2 of 28




Buyer”) and Levin Trucking, LLC (the “Trucking Buyer”, and together with the Furniture Buyer,

the “Purchaser”) free and clear of all liens, claims, and encumbrances; (ii) the rejection of the

certain leases of real property; (iii) the abandonment of any remaining personal property at the

leased premises; (iv) assumption of certain executory contracts and unexpired leases of

nonresidential real property and payment of related cure amounts; and (iv) granting related relief.

Contemporaneously with the filing of this Motion, the Trustee has filed a motion to shorten

notice seeking an expedited hearing on the Motion May 27, 2020 at 11:00 a.m. (Eastern

Time). In support of the Motion, the Trustee respectfully states as follows:2

                                    PRELIMINARY STATEMENT

                   1.     The Trustee seeks the Court’s approval of a $25.7 million sale of certain

assets, including inventory and rolling stock and vehicles, and assumption of over $660,000 in

rejection damages and postpetition claims for three locations, all of which provides enormous

benefits to the estates. Importantly, $10 million of the total purchase price consists of a fund

earmarked for customers at the applicable Ohio and Pennsylvania stores subject to the sale, and

this fund approximates the total liability to such customers and is expected to make them whole

by allowing the customers to receive their ordered furniture, receive store credit, or receive a

cash refund. That customer earmarked fund was heavily negotiated by the Trustee and his

professionals and is supported by the Debtors’ ABL lender, Wells Fargo Bank.

                   2.     In addition, the leases for the 32 stores subject to the sale will be rejected

and the Purchaser will use its best efforts to vacate the stores as soon as possible, rather than the

stores being used for a months-long “going out of business” sale process that would have likely

entangled the estates in various issues and resulted in difficult negotiations (and more chapter 7

2
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Asset Purchase
    Agreement (the “APA”), to be attached as Exhibit 1 to the proposed Order, which will be filed in advance of the
    deadline to object to the Motion.

                                                        2
DOCS_DE:228652.4
               Case 20-10553-CSS         Doc 511      Filed 05/18/20     Page 3 of 28




administrative costs) with the applicable landlords, who can now have their locations returned to

them months earlier than expected. As further detailed below, the sale should be approved

because it provides significant benefits to the estates and is a sound exercise of the Trustee’s

business judgment.

                                 JURISDICTION AND VENUE

                   3.   This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This matter is a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2). The Trustee confirms his consent pursuant to Local Rule

9013-1(f) to the entry of a final order by the Court in connection with this Motion to the extent

that it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

                   4.   Venue of this proceeding and this Motion is proper in this District

pursuant to 28 U.S.C. §§ 1408 and 1409.

                   5.   The statutory bases for the relief requested in this Motion are sections 105,

363, 365, and 554 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 6006, and Local

Rule of Bankruptcy Practice and Procedure 6004-1 (the “Local Rules”).

                                          BACKGROUND

                   6.   On March 8, 2020 (the “Petition Date”), each of the Debtors commenced a

case under chapter 11 of the Bankruptcy Code.           The cases are being jointly administered

pursuant to Bankruptcy Rule 1015(b).

                   7.   On April 6, 2020, the Court entered an order converting the chapter 11

cases to chapter 7 [Docket No. 263] effective April 7, 2020 (the “Conversion Date”), and Alfred



                                                  3
DOCS_DE:228652.4
               Case 20-10553-CSS         Doc 511      Filed 05/18/20     Page 4 of 28




T. Giuliano was appointed as the chapter 7 trustee [Docket No. 264].

                                      RELIEF REQUESTED

                   8.    The Trustee seeks the entry of the Order, pursuant to sections 105, 363,

365, and 554 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 6006, and Local Rule

6004-1, authorizing and approving: (i) the sale of the Purchased Assets (described below) to the

Purchaser free and clear of all liens, claims, and encumbrances; (ii) assumption and assignment

of the executory contracts and unexpired leases of nonresidential real property identified on

Schedule 1 annexed hereto (collectively, the “Assumed Contracts”), (iii) the payment by the

Purchaser of the cure amounts related to the Assumed Contracts (the “Cure Amounts”) identified

on Schedule 1 annexed hereto, (iii) the rejection of the unexpired leases of nonresidential real

property identified on Schedule 2 annexed hereto (collectively, the “Rejected Leases”); and (iv)

the abandonment of any remaining personal property at the leased premises relating to the

Rejected Leases (the “Remaining Personal Property”).

                                             THE SALE

                   9.    The APA generally provides for the sale of all of the Company’s “Levin

Mattress” and “Levin Furniture” inventory and operating assets located in Ohio and

Pennsylvania and related intellectual property. The aggregate purchase price is approximately

$25.7 million (subject to adjustment), of which $10 million has been earmarked for the benefit

customers that placed orders or deposits at the Subject Stores – which, upon information and

belief, approximates the total liability to such customers. In other words, a critical component of

the proposed sale is to make Levin customers in Ohio and Pennsylvania whole by allowing them

to receive their ordered furniture, receive store credit, or receive a cash refund.

                   10.   The APA also provides for the (i) sale of the rolling stock and vehicles of



                                                  4
DOCS_DE:228652.4
               Case 20-10553-CSS            Doc 511        Filed 05/18/20       Page 5 of 28




debtor LF Trucking, Inc. and (ii) assumption of rejection damages and postpetition claims

associated with certain leases.

                   11.   The Trustee believes it is in the best interest of the Debtors’ estates, their

creditors, their customers, and all parties in interest to complete the Sale under the terms of the

APA. The key terms of the APA are summarized below.3


               Provision                                       Summary Description
Purchaser                            Levin Furniture, LLC, a Pennsylvania limited liability
                                     company, and Levin Trucking, LLC, a Pennsylvania limited
                                     liability company.
Seller                              Alfred T. Giuliano, chapter 7 trustee (the “Trustee” or
                                    “Seller”) to the estates of the Debtors Sam Levin, Inc.
                                    (“SLI”), and LF Trucking, Inc. (“LFT”).
Releasing Landlords                 The Releasing Landlords are (a) Robert Levin, (b), Elyria
                                    Chestnut, LLC, and (c) 2505 Pitkin Corp. The Releasing
                                    Landlords are the landlords at the following locations: (i) 301
                                    Fitz Henry Road, Smithton, PA 15479 (the “Smithton
                                    Warehouse”); (ii) 510 Chestnut Commons, Elyria, OH 44035
                                    (the “Elyria Store”); and (iii) 10688 Perry Highway,
                                    Pittsburgh, PA 15090 (the “Pittsburgh Store”) (collectively,
                                    the “Releasing Locations”).

                                    APA, Sections 3.1 (d), 6.1(c), and 6.1(d).




3
    The descriptions below only summarize certain provisions of the APA, and the terms of the APA control in the
    event of any inconsistency.

                                                       5
DOCS_DE:228652.4
               Case 20-10553-CSS     Doc 511     Filed 05/18/20    Page 6 of 28




               Provision                            Summary Description
Purchase Price              The Purchase Price consists of the following: (a) $13,728,000,
                            which represents the Inventory Valuation; plus (b)
                            $1,400,000, which represents in the aggregate the Equipment
                            Valuation ($150,000), the Included Rolling Stock Value
                            ($1,000,000), and the Proprietary Rights Valuation
                            ($250,000); plus (c) $10,000,000, which represents the
                            Customer Claim Advance; plus (d) $660,001.51, which
                            represents additional consideration in the form of: the
                            assumption of rejection damages and postpetition claims
                            associated with the Releasing Locations.          In total, the
                            Purchase price is $25,788,001.51.

                            APA, Section 3.1
Purchased Assets            The Purchased Assets include:

                             (i)     all tangible personal property, fixtures data processing
                             hardware and software, fixtures, furniture, furnishings,
                             appliances, and other tangible personal property of every kind
                             and description and all replacement parts therefor located at
                             the Subject Stores, including the items set forth on Schedule
                             2.1(a) (collectively, the “Equipment”)

                             (ii)    all such rolling stock and vehicles of Seller (and all
                             replacement parts therefor) that are specifically listed or
                             identified on Schedule 2.1(b) attached hereto (collectively, the
                             “Included Rolling Stock”);

                             (iii)   all Inventory, excluding Excluded Inventory;

                             (iv) to the full extent transferable by Law, but subject to
                             Section 2.2(xvi) hereof, all personnel and other records
                             (including hard, electronic and microfiche copies), and all
                             manuals, books and records, including personnel policies,
                             files and manuals, accounting records and computer software,
                             in each case, to the extent relating exclusively to the Subject
                             Stores;

                             (v)     to the full extent transferable by Law, all licenses,
                             permits, registrations, certificates, consents, accreditations,
                             approvals and franchises, together with assignments thereof,
                             if required, and all waivers which it currently has, if any, of
                             any requirements pertaining to such licenses, permits,
                             registrations, certificates, consents, accreditations, approvals
                             and franchises, in each case, to the extent relating exclusively


                                             6
DOCS_DE:228652.4
               Case 20-10553-CSS     Doc 511     Filed 05/18/20     Page 7 of 28




               Provision                              Summary Description
                             to the Subject Stores;

                             (vi) all guarantees, warranties, indemnities and similar
                             rights in favor of Seller related to the Purchased Assets, and
                             all other rights, claims, and/or causes of action against any
                             person related exclusively to the Purchased Assets or the
                             Assumed Contracts, if any;

                             (vii)   the Assumed Contracts;

                             (viii) all Prepaid Expenses under and to the extent relating to
                             the Assumed Contracts;

                             (ix) to the full extent transferable by Law or pursuant to
                             applicable contractual provision, all Proprietary Rights
                             owned, leased, licensed or possessed by it and used
                             exclusively in the operation of the Business, including the
                             domain name www.levinfurniture.com, the names “Levin
                             Furniture”, “Levin Mattress” and all derivatives thereof;

                             (x)     to the full extent transferable by Law, all information
                             relating solely to the Levin Stores regarding the Seller’s past,
                             current and prospective customers and suppliers (including
                             any and all lists thereof (including contact information),
                             purchase and sale history, correspondence, complaints, and
                             any and all other data, reports, and information of any kind
                             kept or maintained by or on behalf of the Seller), pricing and
                             cost information, and business and marketing plans and
                             proposals;

                             (xi) all telephone and facsimile numbers and telephone
                             directory listings related exclusively to the Subject Stores;

                             (xii) rights, to the extent assignable, under any agreements
                             in favor of either Seller or for the benefit of either Seller with
                             current or former Employees, contractors or third parties, with
                             respect to non-competition, non-solicitation, or other
                             restrictive covenants, regardless of whether any such Person
                             accepts an offer of employment from the Purchaser or
                             continues to perform services for the Purchaser; and

                             (xiv) subject to Section 2.2(xvi), below, all books, records,
                             ledgers, files, documents, correspondence, lists, plans,
                             drawings and specifications, creative materials, sales
                             collateral, advertising and promotional materials, studies,
                             reports, and other printed or written materials to the extent

                                             7
DOCS_DE:228652.4
               Case 20-10553-CSS   Doc 511      Filed 05/18/20    Page 8 of 28




               Provision                            Summary Description
                             related to the Purchased Assets, including records to the
                             extent related to inventory and maintenance of the Purchased
                             Assets, whether in written or electronic form, other than
                             employment records that may not be transferred pursuant to
                             applicable Law (collectively, along with the assets described
                             in Section 2.1(iv) above, the “Books and Records”).

                            The Parties agree that (i) SLI shall sell its respective
                            Purchased Assets to the Furniture Buyer, and the Furniture
                            Buyer shall purchase from SLI such Purchased Assets, and (ii)
                            LFT shall sell its respective Purchased Assets to the Trucking
                            Buyer, and the Trucking Buyer shall purchase from LFT such
                            Purchased Assets. For the avoidance of all doubt, Purchaser
                            hereby acknowledges and agrees that (i) notwithstanding
                            anything to the contrary in the APA, to the extent that any
                            Seller holds any asset (whether tangible or intangible)
                            pursuant to a lease, rental agreement, license or other similar
                            Contract (collectively, “Possessory Contracts”), Purchaser
                            shall be entitled to possession of such asset at the Closing only
                            if the applicable Possessory Contract is among the Assumed
                            Contracts assumed by Seller and assigned to Purchaser at the
                            Closing in accordance with the terms and provisions of the
                            APA, and (ii) to the extent of any inconsistency or conflict
                            between the provisions of this Section 2.1 and those of
                            Section 2.2 below, the terms and provisions of Section 2.2
                            below shall govern and control.

                            APA, Section 2.1

Customer Claim              Advance by Purchaser for Reconciliation of Customer Claims.
Advance Fund                As part of the Purchase Price and all other amounts to be paid
                            by Purchaser pursuant to the APA, at the Closing, Purchaser
                            shall deposit with the Trustee by wire transfer an amount
                            equal to $10,000,000.00 (the “Customer Claim Advance”)
                            which shall be held in an interest bearing segregated account
                            in a bank authorized by the Office of the United States Trustee
                            for Region 3, in the name of the Trustee on behalf of the
                            Debtor (the “Customer Claim Advance Fund”). The Customer
                            Claim Advance Fund shall not be subject to the liens, claims,
                            or encumbrances of any creditor of the Debtors, except as may
                            be specifically provided in Section 6, and shall be
                            administered in accordance with the following procedures:

                            (a) Following the Closing, a representative of the Purchaser
                            and a representative of the Trustee shall jointly notify all


                                            8
DOCS_DE:228652.4
               Case 20-10553-CSS   Doc 511      Filed 05/18/20    Page 9 of 28




               Provision                            Summary Description
                            customers (including those who have already filed a claim in
                            the Debtors’ bankruptcy cases) and who have made deposits
                            for merchandise purchased from the Subject Stores, and who
                            did not receive such merchandise (the “Levin Deposit
                            Customers”) that they may submit a claim to the Trustee (the
                            “Resolution Request”) within thirty (30) days of the issuance
                            of such notification. The wording of the notification shall be
                            subject to the reasonable joint approval of the Parties and shall
                            provide the requirements to submit a Resolution Request;

                            (b) The Resolution Request shall provide the following
                            information: (1) the date, the amount of the deposit made by
                            such Levin Deposit Customer and a receipt of such deposit (or
                            other proof sufficient that the deposit was made); (2) whether
                            such deposit was made by credit card (and if so, the identity of
                            the credit card company), finance company (and its identity),
                            debit card (and if so, the identity of the debit card company),
                            cash, or check; (3) whether such Levin Deposit Customer has
                            requested reimbursement from its credit card company, debit
                            card company, or its finance company, as the case may be;
                            and (4) written confirmation that such reimbursement request
                            has been approved or denied; and (5) the Levin Deposit
                            Customer’s name, phone number, mailing address, email
                            address (if applicable), and other contact information so that
                            the Trustee and the Purchaser can contact the customer. The
                            notice shall also indicate the following, to the extent the Levin
                            Deposit Customer did not receive a refund from his or her
                            credit card, debit card, or finance company, that a
                            representative of the Purchaser (and Trustee if desired by the
                            Trustee) will contact them (the “Remedies Discussion”) to
                            review that the customer, at the customer’s option, may
                            choose: (a) request that Purchaser fulfill their order by
                            obtaining the previously ordered furniture and delivering the
                            same to the Levin Deposit Customer giving credit of the full
                            amount of such deposit to such order so long as the
                            merchandise is available; or (b) request Purchaser provide the
                            Levin Deposit Customer with store credit or gift card in an
                            amount not less than the full amount of his or her deposit; or
                            (c) a cash refund, which may not be in the full amount of their
                            deposit, may not be issued to them until the earlier of end of
                            the administration of the Bankruptcy Cases or one-hundred
                            and eighty (180) days from the date that they file their
                            Resolution Request. The Trustee shall be charged with
                            administering the Customer Claim Advance and paying the
                            same to the customer at the appropriate time during the

                                            9
DOCS_DE:228652.4
              Case 20-10553-CSS   Doc 511       Filed 05/18/20   Page 10 of 28




               Provision                          Summary Description
                            pendency of the Bankruptcy Cases. A Levin Deposit
                            Customer whose information satisfies the criteria as set forth
                            in subparagraphs (b)(1)-(5) hereof shall be known as a
                            “Program Eligible Customer.”

                            (c) The Program Eligible Customer must send its written
                            election (the “Election”) to the address or email address
                            established by the Trustee within thirty (30) days of the
                            Remedies Discussion, or they shall no longer be deemed to be
                            a Program Eligible Customer, absent an agreement by
                            Purchaser and the Trustee, in their reasonable discretion, to
                            extend the date for returning the Election. The Election shall
                            indicate that the customer withdraws any claim it filed in the
                            Bankruptcy Cases or has against the Estates seeking
                            reimbursement for any deposit.

                            (d) Upon receipt of the Election back from a Program Eligible
                            Customer, the Seller shall notify the Purchaser of the election
                            from such Program Eligible Customer and shall provide a
                            representative of the Purchaser with the relevant information
                            from the Program Eligible Customer.

                            (e) If the Program Eligible Customer chooses a cash refund,
                            then the Seller shall issue a refund (which may not be a refund
                            in full) to the Program Eligible Customer upon the earlier of
                            (1) one hundred and eighty (180) days from the date of the
                            Closing or (2) the conclusion of the Bankruptcy Cases from
                            the Customer Claim Advance Fund. Such refund shall be
                            accompanied by a letter, in a form and substance reasonably
                            acceptable to both the Trustee and the Purchaser.

                            (f) The Seller may utilize amounts from the Customer Claim
                            Advance to pay and/or reimburse itself for any Trustee’s fees
                            and the reasonable out of pocket costs and expenses incurred
                            by Seller in the review, evaluation, investigation, negotiation,
                            handling, payment and resolution of each Levin Customer
                            Deposit, including, without limitation, the fees and expenses
                            of the Trustee and his professionals) (collectively, “Covered
                            Expenses”). Provided however, that such Covered Expenses
                            shall be submitted to the Bankruptcy Court on regular notice.
                            No such fees and expenses shall be paid until approved by the
                            Bankruptcy Court after the opportunity for notice and hearing.
                            For the avoidance of doubt, all Covered Expenses shall be
                            payable solely from the Estate Recovery or the Customer
                            Claim Advance and not from any other assets of the Estates.


                                           10
DOCS_DE:228652.4
              Case 20-10553-CSS   Doc 511       Filed 05/18/20    Page 11 of 28




               Provision                             Summary Description
                            (g) Seller shall use commercially reasonable efforts to
                            promptly resolve all Levin Deposit Customer Claims. Upon
                            the earlier of the (1) resolution of the last claim, or (2) one-
                            hundred and eighty (180) days from the issuance of the
                            notification described in subparagraph (a) above, subject to
                            extension granted by the Bankruptcy Court or by agreement of
                            Purchaser and Seller. All funds remaining in the Customer
                            Claim Advance, (the “Excess Funds”) which have not been
                            paid in cash to Program Eligible Customers less an amount up
                            to the sum of $1,000,000 (the “Estate Recovery”) to the extent
                            it exists above satisfying the cash payments to the Program
                            Eligible Customers and the Covered Expenses, shall be
                            returned to the Purchaser. The Covered Expenses shall first
                            be paid from the Estate Recovery, and to the extent the Estate
                            Recovery is insufficient to pay the Covered Expenses, they
                            shall be paid from Customer Claim Advance Fund prior to
                            being paid to any customer. The Customer Claim Advance
                            Fund shall be property of the Estates and distributed by the
                            Trustee in the following order of priority: first, to both
                            Program Eligible Customers who elect to receive cash and the
                            Covered Expenses, and second, to the Estate Recovery, and
                            third, to the Purchaser, which shall be a creditor of the Estates
                            with rights of payment solely from the Excess Funds less the
                            Covered Expenses. The Purchaser shall have no obligation to
                            fund the Estate Recovery beyond the amounts provided for
                            herein.

                            (h) The Trustee shall hold the Estate Recovery and the
                            Purchaser shall be deemed to have assumed unsecured claims
                            limited up to an amount equal to the Estate Recovery, which
                            shall be distributed by the Trustee in accordance with the
                            priorities set forth in the Bankruptcy Code. Notwithstanding
                            anything to the contrary, neither Party shall have any
                            obligation, liability, or responsibility under this Section 6.13
                            once the Trustee returns the Excess Funds to Purchaser.

                            (i) Purchaser shall be entitled to advertise (pursuant to
                            advertisements approved by Trustee in his reasonable
                            discretion) that Trustee and Purchaser are working to honor all
                            such Levin Customer Deposit claims resulting from
                            transactions with the Debtors in the Subject Stores.

                            (j) The Trustee shall provide Purchaser with a periodic
                            accounting in reasonable detail, which shall reconcile and
                            account for the Customer Claim Advance, the amount of


                                           11
DOCS_DE:228652.4
              Case 20-10553-CSS     Doc 511      Filed 05/18/20   Page 12 of 28




               Provision                           Summary Description
                            Program Eligible Customers, and distributions made in
                            accordance with this Section 6.

                            APA, Section 6.13


Assumed Contracts           The Trustee has agreed to assume and assign the Assumed
                            Contracts. The Purchaser is responsible for and shall pay all
                            Cure Amounts in connection with the assumption and
                            assignment of any Assumed Contract to the Purchaser.

                            APA, Section 6.1 and Schedule 6.1(b)
Assumed Liabilities         The Assumed Liabilities include the following: (a) all
                            Liabilities under, arising from or relating to the Assumed
                            Contracts with respect to (i) matters occurring thereunder on
                            or after the Closing Date, and (ii) the Cure Amounts; (b) all
                            liabilities and obligations first arising after the Closing under
                            or associated with Seller’s privacy policy, which policy shall
                            be adopted by Purchaser as of the Closing (a full and complete
                            copy of which Purchaser acknowledges having received from
                            Seller); and (c) all Liabilities agreed to be paid by the
                            Purchaser pursuant to Section 3.2 of the APA.

                            APA, Section 2.3
Excluded Assets             The Excluded Assets include the following:

                            (i)      all Receivables;

                            (ii)     any Cash and Cash Equivalents of Seller;

                            (iii)    the Excluded Inventory;

                            (iv)     the Excluded Stores and the assets contained therein;

                            (v)      all of the Employee Plans;

                            (vi)     any rights of Seller under the APA;

                            (vii)    any Contract that is not an Assumed Contract;

                            (viii) Seller’s Organizational Documents;

                            (ix)   the Bellewood Distribution Center and the assets
                            contained therein;


                                            12
DOCS_DE:228652.4
              Case 20-10553-CSS   Doc 511       Filed 05/18/20    Page 13 of 28




                            (x)     any and all of the Seller’s or the Estate’s actions,
                            claims,     demands,       rights,    defenses,   counterclaims,
                            Proceedings, suits and causes of action of any value
                            whatsoever (including, without limitation, the Specifically
                            Excluded Claims), whether known or unknown, in law, equity
                            or otherwise, against any creditor or other third party and the
                            proceeds or benefits thereof, including any and all actions
                            which a trustee, debtor in possession or other appropriate
                            party in interest may assert on behalf of the Debtor or the
                            Estate under Chapter 5 of the Bankruptcy Code, including
                            actions under one or more provisions of Sections 542, 543,
                            544, 545, 546, 547, 548, 549, 550, 551, and 553 of the
                            Bankruptcy Code or under any other similar applicable
                            federal, state or common law, and the Seller’s claims or
                            causes of action for professional negligence and director and
                            officer liability, but excluding (i) any claim expressly released
                            in writing by the Seller, and (ii) any claim against the Seller or
                            any Affiliate of the Seller other than as expressly provided for
                            in the APA;

                            (xi)    any insurance policies and all insurance proceeds
                            arising in connection with the ownership or operation of the
                            Purchased Assets or the Business prior to the Closing Date;

                            (xii) all claims, rights, interests and proceeds with respect
                            to refunds of Taxes for periods ending prior to the Closing
                            Date and all rights to pursue appeals of the same;

                            (xiii) all Prepaid Expenses or cash deposits to the extent not
                            relating to an Assumed Contract;

                            (xiv) all rolling stock and vehicles of Seller (and all
                            replacement parts therefor) that are not specifically listed or
                            identified on Schedule 2.1(b);

                            (xv) all books, records (including, without limitation,
                            accounting records), ledgers, files, manuals, documents,
                            correspondence, lists, plans, and other any data in any form
                            which are (a) reasonably necessary for Seller and/or Trustee to
                            conclude the administration of the Bankruptcy Cases, (b)
                            subject to a litigation hold, or (c) covered by or subject to any
                            attorney-client, work product or similar privilege;

                            (xvi) all other assets of Seller not expressly included among
                            the Purchased Assets pursuant to Section 2.1 above; and

                            (xvii) the proceeds, benefits and other recoveries on account


                                           13
DOCS_DE:228652.4
              Case 20-10553-CSS          Doc 511       Filed 05/18/20   Page 14 of 28




                                   of the foregoing items in the foregoing subparagraphs (i)
                                   through (xvi).

                                   APA, Section 2.2

Breakup Fee                       N/A
Outside Closing Date              June 15, 2020
Representations and                The APA contains standard representations and warranties in
Warranties                         Sections 4 and 5 of the APA.
Deposit                            $2,000,000.

                                   APA, Section 3.1
Successor Liability                N/A

                   12.   The sale is intended to be a private sale, however, the Trustee reserves all

rights to accept higher and better offers for the Purchased Assets up until the proposed sale

hearing on the Motion.

                                         BASIS FOR RELIEF

A.      Approval of Sale

                   13.   Section 363(b)(1) of the Bankruptcy Code provides that a debtor, “after

notice and a hearing, may use, sell or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1). Section 105(a) provides in relevant part that

“[t]he Court may issue any order, process, or judgment that is necessary or appropriate to carry

out the provisions of this title.” 11 U.S.C. § 105(a).

                   14.   The sale of a debtor’s property should be authorized pursuant to section

363 of the Bankruptcy Code if a sound business purpose exists for doing so. See, e.g., Meyers v.

Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996), citing Fulton State Bank v. Schipper (In

re Schipper), 933 F.2d 513, 515 (7th Cir. 1991)); In re Abbotts Dairies of Pennsylvania, Inc.,

788 F.2d 143 (3d Cir. 1986); Stephens Indus., Inc. v. McClung, 789 F.2d 386, 390 (6th Cir.


                                                  14
DOCS_DE:228652.4
              Case 20-10553-CSS         Doc 511       Filed 05/18/20   Page 15 of 28




1986); In re Lionel Corp., 722 F.2d 1063 (2d Cir. 1983); In re Titusville Country Club, 128 B.R.

396 (W.D. Pa. 1991); In re Delaware & Hudson Railway Co., 124 B.R. 169, 176 (D. Del. 1991).

The Delaware & Hudson Railway court held that once a court is satisfied that there is a sound

business reason, “the court must also determine that the trustee has provided the interested

parties with adequate and reasonable notice, that the sale price is fair and reasonable and that the

purchaser is proceeding in good faith.” Id.

                   15.   The Trustee proposes to sell the Purchased Assets to the Purchaser and has

concluded that the Sale, as set forth in the APA, is supported by a number of sound business

reasons. The payment terms and purchase price represents fair market value of the Purchased

Assets and the APA also includes a waiver and release against the estates of the postpetition rent

from the Releasing Landlords, who are signatories to the APA, in the amount of $660,001.51,

thereby avoiding significant administrative expenses that would otherwise be asserted against the

Debtors’ estates.

                   16.   In addition, the Purchased Assets will not include “Applicable Jofran

Goods” that includes inventory prohibited to transfer because of the Court’s Amended Order

Granting Jofran Sales, Inc.’s Motion for Injunctive Relief [AP Docket No. 17] entered in

Adversary Proceeding No. 20-50546 (CSS).              The allegedly infringing inventory will be

destroyed or disposed of and will not be used by the Trustee as part of the sale. This exclusion

will avoid any disputes with Jofran Sales, Inc. over the proposed sale.

                   17.   Finally, as discussed above, the aggregate purchase price includes $10

million which has been earmarked for the benefit customers that placed orders or deposits at the

Subject Stores – which, upon information and belief, approximates the total liability to such

customers and is designed to make Levin customers in Ohio and Pennsylvania whole by



                                                 15
DOCS_DE:228652.4
              Case 20-10553-CSS            Doc 511         Filed 05/18/20   Page 16 of 28




allowing them to receive their ordered furniture, receive store credit, or receive a cash refund.

                   18.    For the reasons noted above, the immediate sale of the Purchased Assets

and closing under the APA is supported by sound business reasons and is in the best interests of

the Debtors’ estates. Accordingly, the Trustee requests approval under section 363(b) of the

Bankruptcy Code of the Sale to the Purchaser.

B.      The Sale of the Purchased Assets is
        Free and Clear of All Liens, Claims, and Encumbrances

                   19.    The Purchaser is only willing to complete the sale of the Purchased Assets

if those are sold free and clear of all liens, claims, and encumbrances. Accordingly, the Trustee

is seeking authorization to sell the Purchased Assets free and clear of all liens, claims, and

encumbrances to maximize value.

                   20.    Section 363(f) of the Bankruptcy Code provides:

                   The trustee may sell property under subsection (b) or (c) of this
                   section free and clear of any interest in such property of an entity
                   other than the estate, only if –

                          (1) applicable nonbankruptcy law permits sale of such
                          property free and clear of such interest;

                          (2) such entity consents;

                          (3) such interest is a lien and the price at which such
                          property is to be sold is greater than the aggregate value of
                          all liens on such property;

                          (4) such interest is in a bona fide dispute; or

                          (5) such entity could be compelled, in a legal or equitable
                          proceeding, to accept a money satisfaction of such interest.

11 U.S.C. § 363(f).

                   21.    Section 363(f) of the Bankruptcy Code provides for the sale of property

“free and clear of any interests.” The term “any interest,” as used in section 363(f), is not defined



                                                      16
DOCS_DE:228652.4
               Case 20-10553-CSS         Doc 511        Filed 05/18/20   Page 17 of 28




anywhere in the Bankruptcy Code. Folger Adam Security v. DeMatteis/MacGregor, JV, 209

F.3d 252, 259 (3d Cir. 2000). In Folger Adam, the Third Circuit specifically addressed the scope

of the term “any interest.” 209 F.3d at 258. The Third Circuit observed that while some courts

have “narrowly interpreted that phrase to mean only in rem interests in property,” the trend in

modern cases is towards “a broader interpretation which includes other obligations that may flow

from ownership of the property.” Id. at 258 (citing 3 Collier on Bankruptcy 363.06[1]). As

determined by the Fourth Circuit in In re Leckie Smokeless Coal Co., 99 F.3d 573, 581-582 (4th

Cir. 1996), a case cited approvingly and extensively by the Third Circuit in Folger Adam, the

scope of 11 U.S.C. § 363(f) is not limited to in rem interests. Thus, the Third Circuit in Folger

Adam stated that Leckie held that the debtors “could sell their assets under §363(f) free and clear

of successor liability that otherwise would have arisen under federal statute.” Folger Adam, 209

F.3d at 258.

                   22.   Section 363(f) is drafted in the disjunctive. Thus, satisfaction of any of the

requirements enumerated therein will suffice to warrant the sale of the Purchased Assets free and

clear of all liens, claims, and encumbrances. See Citicorp Homeowners Servs., Inc. v. Elliot (In

re Elliot), 94 B.R. 343, 345 (E.D. Pa. 1988) (noting that because section 363(f) is written in the

disjunctive, a court may approve a sale free and clear if any one subsection is met); see also

Mich. Emp’t Sec. Comm’n v. Wolverine Radio Co. (In re Wolverine Radio Co.), 930 F.2d 1132,

1147 n.24 (6th Cir. 1991) (same); In re Bygaph, Inc., 56 B.R. 596, 606 n.8 (Bankr. S.D.N.Y.

1986) (same). Furthermore, a trustee or debtor possesses broad authority to sell assets free and

clear of liens. See In re Trans World Airlines, Inc., 322 F.3d 283, 289 (3d Cir. 2003).

                   23.   The Trustee submits that it is appropriate to sell the Purchased Assets on a

final “as is” basis, free and clear of any and all liens, claims, and encumbrances in accordance



                                                   17
DOCS_DE:228652.4
              Case 20-10553-CSS         Doc 511      Filed 05/18/20   Page 18 of 28




with section 363(f) of the Bankruptcy Code because one or more of the tests of section 363(f) are

satisfied with respect to such Sale. In particular, known lienholders will receive notice and will

be given sufficient opportunity to object to the relief requested. Such lienholders that do not

object to a Sale should be deemed to have consented. See FutureSource LLC v. Reuters Ltd.,

312 F.3d 281, 285-86 (7th Cir. 2002) (“[L]ack of objection (provided of course there is notice)

counts as consent. It could not be otherwise; transaction costs would be prohibitive if everyone

who might have an interest in the bankrupt’s assets had to execute a formal consent before they

could be sold.”) (internal citations omitted); Hargrave v. Twp. Of Pemberton (In re Tabone,

Inc.), 175 B.R. 855, 858 (Bankr. D.N.J. 1994) (holding that creditor’s failure to object to sale

free and clear of liens, claims and encumbrances satisfies section 363(f)(2)); In re Elliot, 94

B.R. at 345 (same).

                   24.   Furthermore, the Trustee proposes that any liens, claims, and

encumbrances asserted against the Purchased Assets be transferred to and attach to the proceeds

of such Sale in the same order of priority and with the same validity, force and effect that such

creditor had prior to the Sale, subject to any claims and defenses the Trustee and the Debtors’

estates may have with respect thereto. See Folger Adam, 209 F.3d at 259; In re Elliot, 94 B.R. at

345; In re Circus Time, Inc., 5 B.R. 1, 7 (Bankr. D. Me. 1979). Therefore, the Trustee may sell

the Purchased Assets free and clear of all liens, claims, and encumbrances on the terms set forth

in the APA. In addition, the Debtors’ ABL Lender, Wells Fargo Bank, consents to the proposed

sale.

C.      Good Faith of Purchaser Under Section 363(m) of the Bankruptcy Code

                   25.   Section 363(m) of the Bankruptcy Code provides:




                                                18
DOCS_DE:228652.4
              Case 20-10553-CSS            Doc 511       Filed 05/18/20   Page 19 of 28




                   The reversal or modification on appeal of an authorization under
                   subsection (b) or (c) of this section of a sale or lease of property
                   does not affect the validity of a sale or lease under such
                   authorization to an entity that purchased or leased such property in
                   good faith, whether or not such entity knew of the pendency of the
                   appeal, unless such authorization and such sale or lease were
                   stayed pending appeal.

11 U.S.C. § 363(m). While the Bankruptcy Code does not define “good faith”, the Third Circuit

in In re Abbotts Dairies of Pennsylvania, Inc., 788 F.2d 143 (3d Cir. 1986) has held that:

                   [t]he requirement that a purchaser act in good faith . . . speaks to
                   the integrity of his conduct in the course of the sale proceedings.
                   Typically, the misconduct that would destroy a purchaser’s good
                   faith status at a judicial sale involves fraud, collusion between the
                   purchaser and other bidders or the trustee, or an attempt to take
                   grossly unfair advantage of other bidders.

788 F.2d at 147 (citations omitted); see Kabro Assocs. of W. Islip, LLC v. Colony Hill Assocs.,

111 F.3d 269, 276 (2d Cir. 1997) (“Typically, the misconduct that would destroy a [buyer]’s

good faith status at a judicial sale involves fraud, collusion between the [buyer] and other bidders

or the trustee, or an attempt to take grossly unfair advantage of other bidders.”); In re Bakalis,

220 B.R. 525, 537 (Bankr. E.D.N.Y. 1998); see also Cinicola v. Scharffenberger, 248 F.3d 110,

121 (3d Cir. 2001) (“To promote certainty and finality in bankruptcy sales, § 363(m) prohibits

the reversal of a sale to a good faith purchaser of bankruptcy estate Real Property if a party failed

to obtain a stay of the sale.”); In re Stein & Day, Inc., 113 B.R. 157, 162 (Bankr. S.D.N.Y. 1990)

(“[P]ursuant to 11 U.S.C. § 363(m), good faith purchasers are protected from the reversal of a

sale on appeal unless there is a stay pending appeal.”).

                   26.    The APA was a negotiated, arm’s-length transaction, in which the

Purchaser acted in good faith and in compliance with the Abbotts Dairies standards. The Buyer

is also an independent third-party buyer and is not an “insider” or “affiliate” as defined in section

101 of the Bankruptcy Code. The Trustee thus requests that the Court find that the Purchaser is


                                                    19
DOCS_DE:228652.4
              Case 20-10553-CSS         Doc 511       Filed 05/18/20    Page 20 of 28




acquiring the Purchased Assets in good faith within the meaning of section 363(m) of the

Bankruptcy Code.

D.      A Private Sale is Appropriate

                   27.   Bankruptcy Rule 6004(f) and Local Rule 6004-11(b)(iv)(D) permit a

debtor to conduct a private sale pursuant to section 363. Specifically, Bankruptcy Rule 6004(f)

provides that “[a]ll sales not in the ordinary course of business may be by private sale or by

public auction.” Fed. R. Bankr. P. 6004(f)(1) (emphasis added); see Berg v. Scanlon (In re Alisa

P’ship), 15 B.R. 802, 802 (Bankr. D. Del. 1981) (“[T]he manner of [a] sale is within the

discretion of the trustee . . .”).

                   28.   Accordingly, in light of Bankruptcy Rule 6004(f) and case law regarding

section 363 sales, a trustee may conduct a private sale if a good business reason exists. See, e.g.,

In re MF Global, Inc., 535 B.R. 596, 605 (Bankr. S.D.N.Y. 2015 (“The business judgment of a

trustee is entitled to great deference”); In re Pritam Realty, Inc., 233 B.R. 619 (D.P.R. 1999)

(upholding the bankruptcy court’s approval of a private sale conducted by a chapter 11 debtor);

In re Condere Corp., 228 B.R. 615, 629 (Bankr. S.D. Miss. 1998) (authorizing private sale of

debtors’ tire company where “[d]ebtor has shown a sufficient business justification for the sale of

the assets to the [p]urchaser”); In re Embrace Sys. Corp., 178 B.R. 112, 123 (Bankr. W.D. Mich.

1995) (“A large measure of discretion is available to a bankruptcy court in determining whether

a private sale should be approved. The court should exercise its discretion based upon the facts

and circumstances of the proposed sale.”); In re Wieboldt Stores, Inc., 92 B.R. 309 (N.D. Ill.

1988) (affirming right of chapter 11 debtor to transfer assets by private sale).

                   29.   Indeed, courts in this and other districts have approved private sales of

estate property pursuant to section 363(b)(1) when there has been a valid business reason for not

conducting an auction. See, e.g., In re Evergreen Int’l Aviation, Inc., Case No. 13-13364 (MFW)

                                                 20
DOCS_DE:228652.4
              Case 20-10553-CSS        Doc 511          Filed 05/18/20   Page 21 of 28




(Bankr. D. Del. Feb. 26, 2014) (approving private sale of helicopters for $350,000); In re Buffets

Holdings, Inc., Case No. 08−10141 (MFW) (Bankr. D. Del. Feb. 3, 2009) (approving private sale

of real property for approximately $2.4 million); In re W.R. Grace & Co., Case No. 01−01139

(JKF) (Bankr. D. Del. Dec. 18, 2008) (approving the private sale of real property for

approximately $3.8 million); In re Wellman, Inc., Case No. 08−10595 (SMB) (Bankr. S.D.N.Y.

Oct. 6, 2008) (approving private sale of industrial complex capable of converting recycled carpet

into nylon engineered resins for $17.9 million).

                   30.   The Trustee submits that the proposed private sale to the Purchaser in

accordance with the APA is appropriate in light of the facts and circumstances of these chapter 7

cases. Specifically, a long and complicated sale process with bid procedures and an auction is

unlikely to net the estates a significant appreciable benefit through a substantially increased sale

price in light of the costs and expenses for running a competitive bid and sale process.

                   31.   As a result, the transaction with the Purchaser allows the Trustee to

maximize the value of the Purchased Assets and provides a significant benefit to the Debtors’

estates. Because a private sale is specifically authorized under Bankruptcy Rule 6004 and the

Trustee believes that the Purchaser’s offer is the highest and best offer for the Purchased Assets

at this time, the Trustee requests that the Court approve the proposed private sale to the

Purchaser in accordance with the APA.




                                                   21
DOCS_DE:228652.4
              Case 20-10553-CSS          Doc 511        Filed 05/18/20    Page 22 of 28




E.      Rejection of the Rejected Leases is Supported by Sound Business Reasons

                   32.   Section 365(a) of the Bankruptcy Code provides that a trustee “may

assume or reject any executory contract or unexpired lease of the debtor” subject to the court’s

approval. Courts generally authorize a trustee to reject executory contracts and unexpired leases

where a trustee appropriately exercises their “business judgment.” See, e.g., Sharon Steel Corp. v.

Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36, 39–40 (3d Cir. 1989); In re Fed. Mogul Global, Inc.,

293 B.R. 124, 126 (D. Del. 2003); Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion

Pictures Corp.), 4 F.3d 1095, 1099 (2d Cir. 1993); Robertson v. Pierce (In re Chi-Feng Huang),

23 B.R. 798, 800 (B.A.P. 9th Cir. 1982); Lubrizol Enters. v. Richmond Metal Finishers, Inc. (In

re Richmond Metal Finishers, Inc.), 756 F.2d 1043, 1047 (4th Cir. 1985) (holding that absent bad

faith or abuse of discretion, deference is given to debtor’s business judgment); Wheeling-

Pittsburgh Steel Corp. v. West Penn Power Co. (In re Wheeling-Pittsburgh Steel Corp.), 72

B.R. 845, 849 (Bankr. W.D. Pa. 1987); In re G Survivor Corp., 171 B.R. 755, 757 (Bankr.

S.D.N.Y. 1994).

                   33.   Courts generally will not second-guess a trustee’s business judgment

concerning the rejection of an executory contract or unexpired lease. See In re Trans World

Airlines, 261 B.R. 103, 121 (Bankr. D. Del. 2003). The “business judgment” test merely requires

a showing that rejection of the executory contract or unexpired lease will benefit the debtor’s

estate. Id. (“A debtor’s decision to reject an executory contract must be summarily affirmed

unless it is the product of ‘bad faith, or whim or caprice’”) (quoting In re Wheeling-Pittsburgh

Steel Corp., 72 B.R. at 849–50); In re Trans World Airlines, Inc., No. 01-0056, 2001 Bankr.

LEXIS 722, at *7–8 (Bankr. D. Del. Mar. 16, 2001) (noting that the standard under section 365

requires consideration of the benefit of the rejection to the debtor’s estate).



                                                   22
DOCS_DE:228652.4
              Case 20-10553-CSS        Doc 511        Filed 05/18/20   Page 23 of 28




                   34.   Here, the APA provides for the rejection of the Rejected Leases

subsequent to the closing of the Sale. By this Motion, the Trustee requests authority to effectuate

the rejection of a Rejected Lease by filing a notice with the Court, subsequent to the closing of

the Sale, declaring that the it has irrevocably surrendered the premises concerning a Rejected

Lease (the date of such notice, the “Rejection Effective Date”); and that a Rejected Lease shall

be deemed terminated effective as of the Rejection Effective Date. Rejection, and the procedure

requested herein, is appropriate and supported by sound business reasons, as such Rejected

Leases will no longer be of any benefit to the estates’ once the Purchased Assets have been

removed from the leased premises. Accordingly, rejection is appropriate under the terms of the

APA.

F.      Abandonment of Remaining Personal Property

                   35.   The Trustee believes that, as of the Rejection Effective Date, the

Purchaser will have removed all of the Debtors’ owned personal property assets located at the

leased premises associated with the Rejected Leases. However, out of an abundance of caution

and solely to the extent that the estates retain any ownership interest in any Remaining Personal

Property, the Trustee seeks authority to abandon any Remaining Personal Property assets that

remain at the locations subject to the Rejected Leases as of the Rejection Effective Date.

                   36.   The Trustee seeks to abandon any Remaining Personal Property assets

described above as is, where is, and in accordance with section 554(a) of the Bankruptcy Code.

Section 554(a) provides that “[a]fter notice and a hearing, the trustee may abandon any property

of the estate that is burdensome to the estate or that is of inconsequential value and benefit to the

estate.” 11 U.S.C. § 554(a). The Trustee believes that the costs associated with liquidating any

Remaining Personal Property at the leased premises will likely approach or exceed the value of



                                                 23
DOCS_DE:228652.4
              Case 20-10553-CSS          Doc 511      Filed 05/18/20   Page 24 of 28




such assets. Accordingly, the Trustee believes that the Remaining Personal Property at the

leased premises, if any, have inconsequential value to the these estates and should be abandoned

as of the Rejection Effective Date.

F.      Assumption of Assumed Contracts, Payment of
        Cure Amounts, and Adequate Assurance of Future Performance

                   37.    Sections 365(a) and (b) of the Bankruptcy Code authorize a trustee to

assume, subject to the court’s approval, executory contracts or unexpired leases of the debtor.

Under section 365(a) of the Bankruptcy Code, a debtor, “subject to the court’s approval, may

assume or reject any executory contract or unexpired lease of the debtor.” 11 U.S.C. § 365(a).

Section 365(b)(1) of the Bankruptcy Code, in turn, codifies the requirements for assuming an

unexpired lease or executory contract of a debtor, providing that:

        (b)(l) If there has been a default in an executory contract or unexpired
        lease of the debtor, the trustee may not assume such contract or lease
        unless, at the time of assumption of such contract or lease, the trustee-

                   (A) cures or provides adequate assurance that the trustee will
                   promptly cure, such default . . . ;

                   (B) compensates, or provides adequate assurance that the trustee
                   will promptly compensate, a party other than the debtor to such
                   contract or lease, for any actual pecuniary loss to such party
                   resulting from such default; and

                   (C) provides adequate assurance of future performance under such
                   contract or lease.

11 U.S.C. § 365(b)(1).

                   38.    The standard applied by the Third Circuit in determining whether an

executory contract or unexpired lease should be assumed is the “business judgment” test, which

requires a trustee to determine that the requested assumption or rejection would be beneficial to a

debtor’s estate. See Sharon Steel Corp. v. Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36, 40 (3d

Cir. 1989); see also NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984) (describing business

                                                 24
DOCS_DE:228652.4
              Case 20-10553-CSS        Doc 511       Filed 05/18/20    Page 25 of 28




judgment test as “traditional”) (superseded in part by 11 U.S.C. § 1113).

                   39.   Courts generally will not second-guess a trustee’s business judgment

concerning the assumption of an executory contract. See In re Decora Indus., Inc., No. 00-4459

(JJF), 2002 WL 32332749, at *8; Official Comm. for Unsecured Creditors v. Aust (In re Network

Access Solutions, Corp., 330 B.R. 67, 75 (Bankr. D. Del. 2005) (“The standard for approving the

assumption of an executory contract is the business judgment rule”); In re Exide Techs., 340

B.R. 222, 239 (Bankr. D. Del. 2006) (“The propriety of a decision to reject an executory contract

is governed by the business judgment standard”).

                   40.   To determine if the business judgment standard is met, the court is

“required to examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re AbitibiBowater Inc., 418 B.R. 815, 831 (Bankr. D. Del. 2009).

“This is not a difficult standard to satisfy and requires only a showing that rejection will benefit

the estate.” Id. (citations omitted). Specifically, a court should find that the assumption or

rejection is elected on “an informed basis, in good faith, and with the honest belief that the

assumption . . . [is] in the best interests of [the debtor] and the estate.” In re Network Access

Solutions Corp., 330 B.R. 67, 75 (Bankr. D. Del. 2005). Under this standard, a court should

approve a debtor’s business decision unless that decision is the product of bad faith or a gross

abuse of discretion. See In re Federal Mogul Global, Inc., 293 B.R. 124, 126 (D. Del. 2003).

                   41.   Here, the Trustee’s assumption and assignment of the Assumed Contracts

to the Purchaser meets the business judgment standard and satisfy the requirements of section

365 of the Bankruptcy Code. The assumption and assignment is necessary for the Purchaser to

receive the full benefits under the sale of the Purchased Assets. Consequently, the Trustee

submits that assumption of the Assumed Contracts and payment of the Cure Amounts at the



                                                25
DOCS_DE:228652.4
              Case 20-10553-CSS         Doc 511       Filed 05/18/20   Page 26 of 28




closing of the Sale is fair and reasonable and an appropriate exercise of the Trustee’s business

judgment.

                   42.   In addition, adequate assurance will be provided or is otherwise accounted

for under the APA because, with respect to the assumed lease for the Smithton Warehouse, the

landlord will have consented. A trustee may assign an executory contract or an unexpired lease

of the debtor if it assumes the agreement in accordance with section 365(a) of the Bankruptcy

Code, and provides adequate assurance of future performance by the assignee, whether or not

there has been a default under the agreement. See 11 U.S.C. § 365(c)(2).

                   43.   The meaning of “adequate assurance of future performance” depends on

the facts and circumstances of each case, but should be given “practical, pragmatic construction.”

EBG Midtown South Corp. v. McLaren/Hart Envtl. Eng’g Corp. (In re Sanshoe Worldwide

Corp.), 139 B.R. 585, 592 (S.D.N.Y. 1992) (citations omitted), aff’d, 993 F.2d 300 (2d Cir.

1993); In re Prime Motor Inns Inc., 166 B.R. 993, 997 (Bankr. S.D. Fla. 1994); In re Rachels

Indus. Inc., 109 B.R. 797, 803 (Bankr. W.D. Tenn. 1990); Carlisle Homes, Inc. v. Azzari (In re

Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J. 1988).

                   44.   Significantly, among other things, adequate assurance of future

performance may be provided by demonstrating the assignee’s financial health and experience in

managing the type of enterprise or property assigned. See, e.g., In re Bygaph, Inc., 56 B.R. 596,

605-06 (Bankr. S.D.N.Y. 1986) (stating that adequate assurance of future performance is present

when the prospective assignee of a lease from the debtor has financial resources and has

expressed willingness to devote sufficient funding to the business in order to give it a strong

likelihood of succeeding).

                   45.   Under Section 6.1(b) of the APA, the Purchaser has agreed to provide



                                                 26
DOCS_DE:228652.4
              Case 20-10553-CSS          Doc 511       Filed 05/18/20   Page 27 of 28




adequate assurance of future performance under and with respect to the Assumed Contracts. The

Trustee will serve a copy of the Motion with the proposed Cure Amounts on each of the

counterparties to the Assumed Contracts.

           RESERVATION OF RIGHTS FOR HIGHER AND BETTER OFFERS

                   46.   Notwithstanding the requested relief for approval of the Sale as a private

sale, the Trustee reserves all rights, in the exercise of his business judgment, to accept any higher

and better offers for an alternative transaction for the Purchased Assets, that the Trustee

determines, in the exercise of his business judgment, will provide a greater value for the estates.

The Trustee expressly reserves this right to accept higher and better offers up until the hearing to

approval the Sale and the relief requested in the Motion.

                          WAIVER OF BANKRUPTCY RULE 6004(h)

                   47.   The Purchaser is ready, willing, and able to close the Sale. Because the

liens, claims, and encumbrances will attach to the sale proceeds, the Trustee submits there is no

prejudice to creditors by having an order approving the Motion become effective immediately

upon its entry. In addition, there is a risk of deterioration of the value of the Purchased Assets if

the APA is not consummated quickly. Accordingly, the Trustee is requesting a waiver of the

fourteen-day stay requirement under Bankruptcy Rule 6004(h).

                                              NOTICE

                   48.   Notice of this Motion shall be provided to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the U.S. Trustee for the District of Delaware;

(b) the holders of the 30 largest unsecured claims against the Debtors (on a consolidated basis);

(c) the United States Attorney’s Office for the District of Delaware; (d) the Internal Revenue

Service; (e) the Debtors’ secured lenders; (f) counterparties to the Assumed Contracts; (g)



                                                  27
DOCS_DE:228652.4
              Case 20-10553-CSS          Doc 511       Filed 05/18/20   Page 28 of 28




counterparties to the Rejected Leases; (h) parties asserting liens on the Debtors’ assets; (i) the

Purchaser; and (j) any party that has requested service pursuant to Bankruptcy Rule 2002. The

Trustee submits that, in light of the nature of the relief requested, no other or further notice need

be given.

                                       NO PRIOR REQUEST

                   49.   No prior request for the relief sought in this Motion has been made to this

Court or any other court.

                                           CONCLUSION

                   WHEREFORE, the Trustee respectfully requests that the Court grant the Motion

and enter the Order approving the Sale.


Dated: May 18, 2020                        PACHULSKI STANG ZIEHL & JONES LLP


                                           /s/ Bradford J. Sandler
                                           Bradford J. Sandler (DE Bar No. 4142)
                                           Colin R. Robinson (DE Bar No. 5524)
                                           Peter J. Keane (DE Bar No. 5503)
                                           919 N. Market Street, 17th Floor
                                           Wilmington, DE 19801
                                           Telephone: (302) 652-4100
                                           Facsimile: (302) 652-4400
                                           Email:     bsandler@pszjlaw.com
                                                      crobinson@pszjlaw.com
                                                      pkeane@pszjlaw.com

                                           Proposed Counsel to Alfred T. Giuliano, Chapter 7
                                           Trustee




                                                  28
DOCS_DE:228652.4
